DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  Claims 1, 8 and 15 cannot be interpreted as an abstract idea, but even if it could be, there is evidence of a practical application, i.e. semiconductor defect detection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35,10-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10 and 17 recite the limitation "the images of the wafer" in line 2, 4 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 11 and 18 recite the limitation "the images of the damaged wafer group" in line 3, 5, and 3-4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 11 and 18 recite the limitation "the damage marks" in the last line.  IT is unclear as to which damage marks the applicant is referring to.  If the applicant is referring to “the one or more damage marks”, please keep terms consistent.
Claims 5, 12 and 19 recite the limitation "the images of the data signal" in the last two lines.  It is unclear as to which images the applicant is referring to, i.e. “the at least one image”, “the images of the wafer in the data signal” or something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20050004774 (Volk et al).
Regarding claim 1, Volk et al discloses a system (fig. 2)  for controlling a semiconductor manufacturing apparatus, comprising: an inspection unit capturing at least one image of a wafer (fig. 2, item 12);  5a sensor interface receiving the at least one image and generating at least one input signal for a database server (fig. 2, item 14); and a control unit (fig. 2, item 16) comprising: a front-end subsystem receiving the at least one input signal, i.e. the inspection data from the database server (fig. 1, item 16 receives from fab database, page 5, paragraph 53) and performing a front-end process, the front end of the method of fig. 4, to generate a data signal, the data signal of items 46-66);  10a calculation subsystem (Fig. 4, item 74) receiving the data signal from the front end subsystem (fig. 4, item 74 receives from item 66), wherein the calculation subsystem performs an artificial intelligence (Al) analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80) and to generate an output signal (fig. 5, output of fig. 5, item 80); and 15a message and tuning subsystem (fig. 5, item 82, fig. 10)  generating an alert signal (fig. 10, item 146, page 18, paragraph 139) and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), the message and tuning subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139).
Regarding claim 2, Volk et al discloses the front-end process performed by the front-end subsystem comprises extracting, transforming, and/or loading the input signal from the database server, i.e. extraction or loading the input signal of fig. 4, items 46-66 used in item 74.  
Regarding claim 3, Volk et al discloses the Al analytical process performed by the calculation subsystem categorizes the images of the wafer in the data signal into an undamaged wafer group and a damaged wafer group (fig. 5, item 78, 80, and page 1,4 paragraph 108, wherein damaged is a critical defect and undamaged is non-critical).  
Regarding claim 6, Volk et al discloses wherein the message and tuning subsystem transmits the feedback signal for an automated tuning process of the semiconductor manufacturing apparatus according to the output signal (fig. 5, item 82, page 14, paragraph 109).  
Regarding claim 7, Volk et al discloses the semiconductor manufacturing apparatus comprises one or more transfer robots, a stage (page 9, paragraph 74).  
Regarding claim 8, Volk et al discloses a system for controlling a semiconductor manufacturing apparatus (fig. 2) comprising: an inspection unit capturing at least one image of a wafer (fig. 2, item 12); a sensor interface (fig. 2, item 14)  receiving the at least one image and generating at least one input signal for a database server, the signal that is generated from computer 14 and input into database server (fig. 2, item 18); one or more processors (fig. 2, items 14,16); and one or more computer-readable non-transitory storage media coupled to the one or more processors (page 4, paragraph 32) and comprising instructions operable when executed by the one or more processors to cause the system to: receive the at least one input signal from the database server (fig. 2, item 16 receives inspection data from fab database item 18) and perform a front-end process (fig. 5, items 46-58) to generate a data signal perform an artificial intelligence (AI) analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80) and to generate an output signal (fig. 5, output of fig. 5, item 80);  and generate an alert signal (fig. 10, item 146, page 18, paragraph 139)  and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), and transmit the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139).
Claims 9, 13 and 14 are rejected for the same reasons as claims 2, 6 and 7, respectively.  Thus, the arguments analogous to that presented above for claims 2, 6 and 7 are equally applicable to claims 9, 13 and 14.  Claims 9, 13 and 14 distinguish from claims 2, 6 and 7 only in that they have different dependencies, both of which have been previously rejected, and claim 13 states that the CRM carries out the instructions, which is disclosed in page 4, paragraph 32 of Volk.  Therefore, prior art applies.  
Regarding claim 10, Volk et al discloses the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the system to perform the Al analytical process by categorizing the images of the wafer in the data signal into an undamaged wafer group and a damaged wafer group (fig. 5, item 78. 80, and page 1, 4 paragraph 108, wherein damaged is a critical defect and undamaged is non-critical).
Regarding claim 15, Volk et al discloses A method for controlling a semiconductor manufacturing apparatus (fig. 4) comprising:  capturing, by an inspection unit (fig. 2, item 12), at least one image of a wafer (wafer image sent from item 12, to 14); receiving, by a sensor interface (fig. 2, item 14), the at least one image (fig.2, signal received from item 12) and generating at least one input signal for a database server, i.e. the inspection data including defect data, (Fig. 2, item 14, fig. 2, item 18, page 5, paragraph 53); receiving, by a front-end subsystem, the front end subsystem of item 16 in fig. 2, the at least one input signal from the database server (fig. 2, item 16) and performing a front-end process to generate a data signal, the front end process of the method performed (page 5, paragraph 53), such as the front end processes in fig. 4, items 46-66;  receiving, by a calculation subsystem (fig. 4, item 74), the data signal from the front end subsystem ( data from Fig. 4, item 66), the calculation subsystem performing an artificial intelligence (Al) analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80)  and generating an output signal (fig. 5, output of fig. 5, item 80); and  generating, by a message and tuning subsystem (fig. 5, item 82, fig. 10), an alert signal (fig. 10, item 146, page 18, paragraph 139)  and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), the message and tuning subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139).
Claims 16, 17, and 20 are rejected for the same reasons as claims 2, 3 and 6+7, respectively.  Thus, the arguments analogous to that presented above for claims 2, 3 and 6+7 are equally applicable to claims 16, 17 and 20.  Claims 16, 17 and 20 distinguish from claims 2, 3, and 6+7 only in that they have different dependencies, both of which have been previously rejected (claim 20 is a direct combination of claims 6 and 7).  Therefore, prior art applies.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volk et al in view of U.S. Patent Application Publication NO. 20170262975 (Fudeya et al).
Regarding claim 4, Volk et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Volk et al further discloses wherein the Al analytical process performed by the calculation subsystem further utilizes an object recognition algorithm to identify the one or more damage marks in each of the images of the damaged wafer group (fig. 5, item 78), and a distance between the damage marks and the pattern (fig. 5, item 80, page 13, paragraph 101) is determined.  
Volk et al does not disclose expressly determining distance between the damage marks.
Fudeya et al discloses determining distance between the damage marks (fig. 8, item s12).
Volk et al and Fudeya et al are combinable because they are from the same field of endeavor, i.e. defect inspection. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect the distance between the defects.
The suggestion/motivation for doing so would have been to provide a more robust, accurate method by creating more positional accuracy.
Therefore, it would have been obvious to combine the system of Volk et al with the distances of Fudeya et al to obtain the invention as specified in claim 4.
Regarding claim 6, Fudeya et al discloses the Al analytical process performed by the calculation subsystem further utilizes a statistical model prediction to obtain a likelihood score of the semiconductor manufacturing apparatus corresponding to the images of the data signal (page 3, paragraph 58).
Claims 11 and 12 are rejected for the same reasons as claims 4 and 5, respectively.  Thus, the arguments analogous to that presented above for claims 4 and 5 are equally applicable to claims 11 and 12.  Claims 11 and 12 distinguish from claims 4 and 5 only in that they have different dependencies, both of which have been previously rejected, and claims 11 and 12 states that the CRM carries out the instructions, which is disclosed in page 4, paragraph 32 of Volk.  Therefore, prior art applies.  
Claim 18 and 19 are rejected for the same reasons as claims 4 and 5.  Thus, the arguments analogous to that presented above for claims 4 and 5 are equally applicable to claims 18 and 19.  Claims 18 and 19 distinguish from claims 4 and 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/8/2022